Case 2:21-cv-00507-CJC-MAR Document 20 Filed 08/23/21 Page 1 of 1 Page ID #:2191




   1
                                                                        JS-6
   2
   3
   4
   5
   6
                           UNITED STATES DISTRICT COURT
   7
                          CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   SKY N.,                                    Case No. 2:21-cv-507-CJC (MAR)
  11                            Petitioner,
  12                      v.                      JUDGMENT
  13   XAVIER BECERRA,
  14                            Respondent.
  15
  16
  17         Pursuant to the Order Accepting Findings and Recommendation of United
  18   States Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
  19   DISMISSED with prejudice.
  20
  21   Dated: August 23, 2021
  22
                                              HONORABLE CORMAC J. CARNEY
  23
                                              United States District Judge
  24
  25
  26
  27
  28
